Order entered September 24, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00685-CV

                            JUAN F. QUINTANILLA, Appellant

                                               V.

                            BAXTER PAINTING, INC., Appellee

                      On Appeal from the 14th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-12-13607

                                           ORDER
       We REINSTATE this appeal which we abated July 9, 2014 to allow the trial court to

conduct such proceedings as necessary on appellant’s formal bill of exception. See TEX. R. APP.

P. 33.2(c). On September 4, 2014, appellant informed us that the trial court had held a hearing

on his bill and he was in the process of making payment arrangements for the reporter’s record.

To date, however, the record has not been filed. Accordingly, on our own motion, we ORDER

Diane Robert, Official Court Reporter of the 14th Judicial District Court, to file, no later than

October 1, 2014, either the reporter’s record of the hearing on appellant’s formal bill of

exception or written verification appellant has not paid or made arrangements to pay for the

record. If notified no payment or payment arrangements have been made, and appellant does not
show he is entitled to proceed without payment of costs, the appeal will be submitted without the

record of that hearing. See id. 37.3(c).

       We ORDER Dallas County District Clerk Gary Fitzsimmons to file, no later than

October 1, 2014, a supplemental clerk’s record containing the formal bill of exception. See id.

33.2(f). Appellant shall file his brief on the merits by November 3, 2014.


                                                    /s/     CRAIG STODDART
                                                            JUSTICE